


110 HR 7072 IH: To make technical corrections in the Ensuring Continued

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7072
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. McKeon (for
			 himself, Mr. Keller of Florida,
			 Mr. Hoekstra,
			 Mr. Platts,
			 Mr. Wilson of South Carolina,
			 Mr. Kline of Minnesota,
			 Mr. Marchant,
			 Mr. Fortuño,
			 Mr. Boustany,
			 Mr. Bishop of Utah,
			 Mr. David Davis of Tennessee, and
			 Mrs. Biggert) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To make technical corrections in the Ensuring Continued
		  Access to Student Loans Act of 2008.
	
	
		1.Clarification of student loan
			 purchase authority
			(a)Authority to
			 purchaseSubsection (a) of section 459A of the Higher Education
			 Act of 1965 (20 U.S.C. 1087i–1(a)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 or enter into forward and inserting or enter into and
			 fund forward;
					(B)by inserting
			 428F, before or 428H, whether; and
					(C)by inserting
			 , or qualifying for loan rehabilitation under section 428F,
			 before on or after October 1, 2003; and
					(2)by adding at the
			 end the following new paragraph:
					
						(3)Notice of
				purchase of loans qualifying for loan rehabilitationThe Secretary, the Secretary of the
				Treasury, and the Director of the Office of Management and Budget, shall, prior
				to any purchase of loans qualifying for loan rehabilitation under section 428F,
				jointly publish a notice in the Federal Register containing the information
				required under subparagraphs (A) through (C) of paragraph (2) with respect to
				the purchase of loans under such
				section.
						.
				(b)Continued
			 participation as condition of purchaseSubsection (b) of such section 459A is
			 amended to read as follows:
				
					(b)Continued
				participation as condition of purchaseThe Secretary shall require, as a condition
				of any purchase or forward commitment to purchase under subsection (a), that
				the lender shall originate or purchase new Federal loans, as authorized under
				part B of this title.
					.
			(c)Maintaining
			 servicing arrangementsSubsection (c) of such section 459A is
			 amended—
				(1)by striking
			 Secretary may and all that follows through ,
			 provided and inserting Secretary shall enter into a contract for
			 servicing of the loans being purchased under this section with the current
			 servicer of such loans, provided;
				(2)by striking
			 and at the end of paragraph (1);
				(3)by
			 redesignating paragraph (2) as paragraph (3); and
				(4)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)the servicer meets the requirements of each
				applicable Federal law and regulation with respect to the servicing of Federal
				student loans, as determined by the Secretary; and
						.
				
